Citation Nr: 0015340	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1942.  By rating decision in January 1943, the 
Bronx, New York RO denied service connection for bilateral 
defective hearing.  The veteran was notified of that decision 
by letter dated in February 1943; however, he failed to file 
a timely appeal therefrom and that action became final. 

Upon receipt of the results from a December 1944 VA 
examination, the veteran's claim for service connection was 
again considered.  By rating decision in December 1944, the 
New York, New York RO denied service connection for bilateral 
defective hearing.  The veteran was notified of that decision 
by letter of the same month; however, he failed to file a 
timely appeal therefrom and that action became final.

Recently, the veteran requested that the claim for 
entitlement to service connection for bilateral defective 
hearing be reopened.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 
determination by the Buffalo, New York RO, wherein the RO 
advised the veteran that new and material evidence was needed 
to reopen the claim for entitlement to service connection for 
bilateral defective hearing.


FINDINGS OF FACT

1.  In a January 1943 rating decision, the RO denied 
entitlement to service connection for bilateral defective 
hearing; the veteran did not appeal this denial.

2.  Entitlement to service connection for bilateral defective 
hearing was denied by rating decision in December 1944; the 
veteran did not appeal this denial.

3.  Additional evidence submitted since December 1944 does 
not tend to show the presence of current disability related 
to service and is not so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  A December 1944 rating decision that denied service 
connection for bilateral defective hearing is final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective January 25, 1936 
to December 31, 1957.  

2.  Evidence received since December 1944 is not new and 
material, and the veteran's claim for service connection for 
bilateral defective hearing has not been reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from January 1942 to 
November 1942.  No complaints or findings of hearing 
difficulty were noted on a January 1942 enlistment 
examination report.  The examiner found the veteran's ears to 
be "normal."  A July 1942 service medical record notes the 
veteran's complaints of ringing and deafness in the right 
ear.  Examination revealed an old, healed perforation in the 
posterior quadrant of the right ear, and tinnitus and marked 
hearing loss in the right ear.  Diagnosis was right ear 
deafness, existing prior to enlistment.  Upon examination in 
October 1942, the veteran reported hearing loss as a child in 
school.  He indicated that he was placed in a special class 
of the hard of hearing and received lip reading lessons.  In 
addition, the veteran reported that considerable hearing loss 
was found by his family physician in September 1941.  He 
further reported that no hearing tests were conducted during 
his January 1942 enlistment examination.  Diagnosis was 
bilateral deafness, existing prior to enlistment.  The 
veteran was discharged in November 1942 on Medical Survey, by 
reason of bilateral deafness, existing prior to enlistment 
and not aggravated by service.

The veteran filed a claim for service connection for 
bilateral defective hearing in December 1942.  On his 
application for disability compensation, the veteran 
indicated that a Dr. Enright treated him for deafness in 
September 1941.

A December 1944 VA examination report notes that examination 
of the ears was normal.  Tympanic membranes were normal; no 
perforations of the drum membranes were noted.  Ordinary 
conversation was heard at 12 feet for the right ear and at 20 
feet for the left ear.  In the right ear, air conduction was 
reduced and bone conduction was increased; in the left ear, 
examination was normal.

In October 1945 and April 1998, copies of the veteran's 
discharge papers were received by the RO.  The discharge 
papers note that the veteran was discharged in November 1942 
for reason of physical disability.

In a statement received by the RO in April 1998, the veteran 
maintained that he has bilateral defective hearing as a 
result of his active military service.

Analysis

A December 1944 rating decision denied the veteran's claim 
for service connection for bilateral defective hearing on the 
basis that hearing loss existed prior to service and was not 
aggravated by service.  Although the veteran was given 
written notification of this determination that same month, a 
timely appeal was not thereafter received.  The rating 
decision, therefore, became final.  Veterans Regulation No. 
2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 25, 1936 to December 31, 
1957.

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996),  aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the December 1944 rating decision, the 
evidence for consideration was the same evidence before the 
RO in January 1943 (the veteran's service medical records, 
which include a November 1942 report of medical survey 
wherein the veteran was recommended for discharge by reason 
of bilateral deafness, existing prior to enlistment and not 
aggravated by service; and the veteran's 1942 application for 
disability compensation, wherein the veteran's reported 
treatment for deafness in September 1941 by a private 
physician) as well as additional evidence submitted by the 
veteran in an effort to reopen his claim.  This newly 
received evidence included a December 1944 VA examination 
report.  The 1944 VA examination report notes findings of 
reduced air conduction and increased bone conduction in the 
right ear.  The examiner noted that ordinary conversation was 
heard at 12 feet for the right ear and at 20 feet for the 
left ear.

Upon consideration of this evidence, the RO denied service 
connection for bilateral defective hearing, holding that 
hearing loss existed prior to service and was not aggravated 
by service.  The December 1944 rating decision was not 
appealed and became final.

In April 1998, the veteran requested that the claim for 
entitlement to service connection for bilateral defective 
hearing be reopened.  The newly submitted evidence includes: 
copies of the veteran's discharge papers received by the RO 
in October 1945 and April 1998; and the veteran's statement 
received by the RO in April 1998.

The discharge papers note that the veteran was discharged in 
November 1942 for reason of physical disability.  No findings 
relating to the onset or aggravation of bilateral defective 
hearing during active military service are given.  As this 
medical evidence is not material to the claim at hand, it 
does not afford a basis upon which the veteran's claim may be 
reopened.

In addition, the other newly submitted evidence includes a 
statement from the veteran received by the RO in April 1998.  
The veteran maintained that he has bilateral defective 
hearing as a result of his active military service.  The 
Board notes that lay assertions of medical causation do not 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  In short, because the 
veteran's opinion is not supported by medical expertise, it 
is not probative of the issue at hand, namely whether the 
veteran has a current disability that is attributable to 
service.  Therefore, the veteran's statement does not afford 
a basis upon which the veteran's claim may be reopened.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral defective hearing 
is not reopened.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

